Russell, C. J.,
concurring specially. The result reached in this case was unforeseen by the writer at the time that he voted to grant the mandamus absolute. He was of the opinion that if this mandamus should be granted at all (as he thought it should be), it would be a review of the entire proceeding in the lower court under the power conferred upon this court by the Civil Code, § 6103. Now, merely as a means of speeding the adjudication in this long protracted litigation, I agree to an order which in my opinion is not in harmony with the prior proceedings as they appear of record in this court.